Citation Nr: 0936880	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-
traumatic arthrosis/post-traumatic arthritis of the left 
knee.



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1992.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  Thereafter, jurisdiction of the claim was 
transferred to the RO in Wilmington, Delaware. When the case 
was last before the Board in July 2008, it was remanded for 
additional development.
FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by 
semilunar dislocated cartilage, with frequent episodes of 
locking, pain, and effusion into the joint.

2. There are also degenerative changes of the left knee with 
associated noncompensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee disability have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5258 (2009).

2.  The Veteran is entitled to a separate, 10 percent rating, 
for arthritis with limitation of motion of the left knee.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in July 2005, December 2006, 
and July 2008, the RO/AMC provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence will be obtained by VA.  The 
December 2006 and July 2008 letters advised the Veteran of 
the type of evidence needed to establish a disability rating 
and an effective date.  The claim was last readjudicated in 
September 2009. 

As the Dingess notice came after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in September 
2009, after proper VCAA notice was provided and after the 
Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  
 
As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Factual Background

A February 2005 private medical record notes complaints of 
left knee pain and grinding.  The assessment was degenerative 
joint disease of the left knee.  

A June 2005 VA treatment record notes that X-ray studies of 
the left knee showed chondrocalcinosis and a loose body.  
Another June 2005 VA treatment record notes normal range of 
motion of the knee.  There was slight tenderness at the 
medial joint line.  No effusion or instability was found.  
Flexion was normal.  The assessment was intermittent 
degenerative joint disease.

The August 2005 VA examination report notes that the Veteran 
walked with a normal gait.  There were no effusions.  Flexion 
of the left knee was to 110 degrees without pain.  Extension 
was to zero degrees.  There was moderate crepitation on the 
left knee.  No Lachman's or McMurray's was detected.  The 
examiner opined that the cruciate and collateral ligaments 
were intact.  The Veteran described having periodic 
instability and falls, as well as periodic locking.  The 
impression was chrondromalacia patella, chronic arthralgia of 
the left knee, loose body of the left knee, and periodic 
instability of the left knee.

A September 2005 MRI of the left knee detected large tears 
and degeneration of the posterior horn of the medial 
meniscus.  There were also cystic changes and increased 
signal changes in the medial tibial plateau consistent with 
degenerative changes or posttraumatic changes.  

A December 2005 VA treatment record notes that the Veteran 
recently had an MRI of the left knee.  He was given a refill 
on pain medication.  

A December 2005 letter from a private physician notes that 
the Veteran has posttraumatic osteoarthritis of his left 
knee, with a probable degenerative medial meniscus tear.  He 
was advised of treatment options, including a repeat 
arthroscopic evaluation of his knee if he develops mechanical 
symptoms, such as catching or locking.  

A January 2006 VA treatment record notes the Veteran's 
history of left knee pain.  On exam there was tenderness to 
palpation of medial joint line and positive McMurray test.  
There was no sagittal or coronal instability of the knee.  
Sensation was intact throughout.  MRI demonstrated posterior 
horn medial meniscus tear of the left knee.  The plan was to 
return for preoperative evaluation and to undergo a left knee 
arthroscopy with a meniscal debridement and possible repair 
in July 2006.  

An April 2007 VA treatment record notes that the Veteran was 
scheduled for arthroscopy prior to his move from Texas.  He 
indicated that he would like to have the procedure at the 
current VA facility.  His last surgery was noted to be in 
1991.  On exam his left knee had a small effusion but no 
warmth.  

A June 2009 VA treatment record notes that the Veteran was 
seen by an outside orthopedic doctor and had three injections 
of cortisone.  He complained that his knee is more painful 
than usual and is giving out.  It was noted that he was 
previously followed by VA in Texas prior to 2007 and the plan 
was for arthroscopic surgery.  MRI within the last year 
showed a meniscus tear.  On exam the left knee had a small 
effusion and small amount of crepitus.  It was tender to 
palpation medially and there was pain with varus stress.  

The report of a July 2009 VA exam notes that the Veteran 
complained of the following knee symptoms:  giving way, 
instability and pain.  He also complained that his knee locks 
up.  He has not fallen to the floor, but he braces himself.  
This happens around once a day.  He has a knee brace that 
helps a little bit, but if he wears it very long it will 
cause his knee to ache.  The examiner opined that the pain 
seemed to come from underneath the anterior medial knee and 
under the knee cap.  The Veteran also complained of 
stiffening of his knee.  He said that his knee is very weak 
and that squatting down is very hard.  There is no problem 
with coordination.  

The examiner noted that the Veteran has not been employed 
since 2005.  Flare-ups occur two or three times a week and 
last one or two days.  The knee will be swollen.  It takes 
days to go down.  Sometimes it takes a week.  There are no 
precipitating or alleviating factors for the flare-ups.  His 
pain medication helps him to sleep.  He complained of more 
pain when driving his car, getting out of the car, and going 
up and down stairs.  

Examination of the knee revealed that deep tendon reflexes, 
including ankle jerk and knee jerk, were intact and about 1+.  
Motor function was full.  Both legs could actively and 
passively straighten out to neutral.  There was no 
significant cruciate and collateral ligament laxity of his 
knees.  Sensation was intact.  There was slight swelling or 
enlargement of the left knee, but no gross joint effusion.  
Range of motion testing revealed full extension of the left 
knee and flexion to about 120 degrees.  He could flex another 
five degrees, but had a reaction of uncomfortable pain inside 
the medial anterior of the left knee.  There was mild 
patello-compression pain but no crepitus and no instability .  
McMurray test was negative.  In supine position on the exam 
table, there was about five degrees of varus of the left knee 
and about 10 degrees on the right knee.  He was able to climb 
onto a bus and sit down and then get back up and go back down 
the steps.  He was able to ride up the escalator at the metro 
station.  The examiner stated that the knee was stable.  

X-ray studies showed degenerative joint disease.  The 
examiner diagnosed the Veteran with status arthroscopic 
surgery of left knee with moderate degenerative arthritis of 
the medial compartment of the left knee joint, as well as 
meniscus calcification of the tibiofemoral joints bilaterally 
(consistent with chrondrocalcinosis).  The examiner stated 
that there was no further loss of motion of the left knee 
during the exam due to pain from repetitious movements of at 
least three times.  There was also not any loss of motion due 
to lack of endurance, fatigue, weakened movement, or 
incoordination.  The examiner stated that it would be 
speculation to state whether there would be any additional 
loss of motion due to such factors during a flare-up.

Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2007).

Under Diagnostic Codes 5003 and 5010, osteoarthritis or 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees; a 10 percent 
evaluation if flexion limited to 45 degrees; a 20 percent 
evaluation if flexion is limited to 30 degrees; and a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees; a 10 percent 
evaluation if extension is limited to 10 degrees; a 20 
percent evaluation if extension is limited to 15 degrees; a 
30 percent evaluation if extension is limited to 20 degrees; 
a 40 percent evaluation if extension is limited to 30 
degrees; and a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, or a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  Another such 
opinion held that separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's left knee disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
This is the highest possible rating under this code.  

After reviewing the medical evidence, the Board concludes 
that a higher rating is not warranted under Diagnostic Code 
5261.  In this regard, extension has consistently been full 
and without pain.  The Veteran was noted to have normal gait 
in August 2005.  Although MRI reports show a medial meniscus 
tear, this has not affected his ability to consistently 
extend his knee fully.  Additionally, while the Veteran's 
left knee displayed crepitus, the July 2009 VA examiner 
specifically stated that with repetitive use, the range of 
motion of the left knee is not additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance.  In 
sum, the preponderance of the medical evidence does not show 
pain resulting in limitation of extension to more than 15 
degrees.  As such, a higher rating is not warranted under 
Diagnostic Code 5261.  

A higher rating based upon limitation of flexion is also not 
warranted.  On no occasion during the period of the appeal 
has the medical evidence shown limitation of flexion to 60 
degrees or less.  In fact, the August 2005 and July 2009 VA 
examiners noted flexion to 110 degrees and 120, respectively.  
No pain was described at these ranges of motion.  None of the 
medical evidence shows any additional limitation due to pain, 
fatigue, weakness, incoordination, or lack of endurance 
following repetitive use.  Therefore, the Veteran is not 
entitled to a higher rating under Diagnostic Code 5260.

Despite complaints of instability, none of the medical 
evidence shows that the left knee is unstable or that there 
is any subluxation of the left knee.  Notably, the July 2009 
examiner stated that there was no significant cruciate and 
collateral ligament laxity and that the knee was stable.  
Additionally, a January 2006 VA treatment record notes no 
sagittal or coronal instability of the knee.  Despite the 
evidence of a medial meniscal tear, because nothing in the 
record shows significant recurrent subluxation or lateral 
instability, a separate rating under Diagnostic Code 5257 is 
not in order.

However, the Board notes that the Veteran has a diagnosis of 
degenerative joint disease of the left knee.  Additionally, 
the July 2009 VA exam report reveals that the Veteran has 
objective evidence of pain with repeated motion in that he 
grimaced on some extremes of motion.  Further, a June 2009 VA 
treatment record shows effusions to the knee.  As such, the 
Board is of the opinion that a separate, 10 percent rating 
based upon arthritis with limitation of motion is in order. 
Code 5003. 

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.











ORDER

Entitlement to a rating in excess of 20 percent for left knee 
disability is denied.

Entitlement to a separate 10 percent rating based upon 
arthritis with limitation of motion of the left knee is 
granted, subject to the criteria governing the payment of 
monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


